                                                     Case 2:18-cv-00686-GMN-PAL Document 26 Filed 01/07/19 Page 1 of 5



                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     Sheriff Joseph Lombardo,
                                                 8   Officer D. Coyne and Officer G. Anton

                                                 9                                                 UNITED STATES DISTRICT COURT

                                                10                                                           DISTRICT OF NEVADA

                                                11   JAWANN BOWIE,                                                     CASE NO.:   2:18-cv-00686-GMN-PAL

                                                12                           Plaintiff,
                                                     vs.
                                                13                                                                          STIPULATION TO EXTEND
                                                     OFFICER D. COYNE, in his official capacity                                   DISCOVERY
                                                14   as Las Vegas Metropolitan Peace Officer;
                                                     OFFICER G. ANTON, in his official capacity                                    (Second Request)
                                                15   as Las Vegas Metropolitan Peace Officer;
                                                     SHERIFF JOE LOMBARDO, in his official
                                                16   capacity as Las Vegas Metropolitan Police
                                                     Sheriff; CITY OF CLARK COUNTY
                                                17   NEVADA,

                                                18                           Defendants.

                                                19

                                                20               Jawann Bowie (“Plaintiff”), Officer Daniel Coyne, Officer George Anton and Sheriff

                                                21   Joseph Lombardo (“LVMPD Defendants”) and Clark County (“County”) stipulate and request to

                                                22   extend the discovery cut-off date for thirty (30) days to allow the parties additional time to
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   complete discovery. The current cut-off date is February 12, 2019 but the parties agree it should

                                                24


                                                     20190107 SAO to Extend Discovery (2nd).doc [6943.151]
                                                                                                                                                      Page 1 of 5
                                                     Case 2:18-cv-00686-GMN-PAL Document 26 Filed 01/07/19 Page 2 of 5



                                                 1   be continued until March 14, 2019. The parties respectfully request the Court enter an order to

                                                 2   extend discovery for a brief period to allow the deposition of Plaintiff to be taken.

                                                 3      I.       DISCOVERY COMPLETED TO DATE

                                                 4               The parties have exchanged their initial Rule 26 Disclosures and LVMPD Defendants

                                                 5   provided their first supplemental disclosures to the parties. LVMPD Defendants served their

                                                 6   initial written discovery requests (Interrogatories, Requests for Production of Documents and

                                                 7   Requests for Admissions) on Plaintiff and Plaintiff has responded. LVMPD Defendants timely

                                                 8   disclosed their expert report.                          Recently LVMPD Defendants served several third-party

                                                 9   subpoenas.

                                                10    II.        DISCOVERY YET TO BE COMPLETED

                                                11               Upon receipt of the response to the various third-party subpoenas, LVMPD Defendants

                                                12   will provide a supplemental disclosure. The deposition of Plaintiff is to be scheduled by the

                                                13   LVMPD Defendants.

                                                14   III.        REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                                                15               The parties previously requested an extension of the discovery deadlines and have been

                                                16   diligent in conducting discovery since the request was granted. However, due to the holidays,

                                                17   hearings, calendar and deadlines in other matters, LVMPD Defendants’ Counsel has no time to

                                                18   depose the Plaintiff prior to the close of discovery. As such, the parties request a brief thirty day

                                                19   extension so that Plaintiff’s deposition can be taken in February.

                                                20    IV.        PROPOSED EXTENDED DEADLINES

                                                21               The parties respectfully request this Court enter an order as follows:

                                                22               (A)         Discovery Deadline.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23               The current discovery cut-off date of February 12, 2019, should be extended for a period

                                                24   of thirty (30) days, up to and including March 14, 2019.


                                                     20190107 SAO to Extend Discovery (2nd).doc [6943.151]
                                                                                                                                                        Page 2 of 5
                                                     Case 2:18-cv-00686-GMN-PAL Document 26 Filed 01/07/19 Page 3 of 5



                                                 1               (B)         Experts and Rebuttal Experts.

                                                 2               The deadline for disclosure of expert reports has passed and the parties do not request any

                                                 3   extension of this deadline. The parties, and each of them, shall disclose rebuttal experts by

                                                 4   January 14, 2019.

                                                 5               (C)         Dispositive Motions.

                                                 6               All pretrial motions, including but not limited to, discovery motions, motions to dismiss,

                                                 7   motions for summary judgment, and all other dispositive motions shall be filed and served no

                                                 8   later than thirty (30) days after the close of discovery, or by April 15, 2019.

                                                 9               (D)          Motions in Limine/Daubert Motions.

                                                10               Under LR 16-3(b), any motions in limine, including Daubert motions, shall be filed and

                                                11   served 30 days prior to the commencement of Trial. Oppositions shall be filed and served and

                                                12   the motion submitted for decision 14 days thereafter. Reply briefs will be allowed only with

                                                13   leave of the Court.

                                                14               (E)         Pretrial Order.

                                                15               Pursuant to LR 26(1)(e)(5), the Joint Pretrial Order shall be filed with this Court no later

                                                16   than thirty (30) days after the date set for filing dispositive motions, or by May 15, 2019, unless

                                                17   dispositive motions are filed, in which case the date for filing the Joint Pretrial Order shall be

                                                18   suspended until 30 days after the decision on the dispositive motions or further order of this

                                                19   Court. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections shall be included

                                                20   in the final pretrial order.

                                                21               (F)         Interim Status Report.

                                                22               The parties have already filed the Joint Interim Status Report at ECF No. 25.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   ///

                                                24   ///


                                                     20190107 SAO to Extend Discovery (2nd).doc [6943.151]
                                                                                                                                                   Page 3 of 5
                                                     Case 2:18-cv-00686-GMN-PAL Document 26 Filed 01/07/19 Page 4 of 5



                                                 1               (G)         Extensions or Modification of the Discovery Plan and Scheduling Order.

                                                 2               In accordance with LR 26-4, applications to extend any date set by the discovery plan,

                                                 3   scheduling order, or other order must, in addition to satisfying the requirements of LR 6-1, be

                                                 4   supported by a showing of good cause for the extension. All motions or stipulations to extend a

                                                 5   deadline set forth in a discovery plan shall be received by the Court not later than 21 days before

                                                 6   the expiration of the subject deadline. A request made after the expiration of the subject deadline

                                                 7   shall not be granted unless the movant demonstrates that the failure to set was the result of

                                                 8   excusable neglect. Any motion or stipulation to extend a deadline or to reopen discovery shall

                                                 9   include:

                                                10               (a)         A statement specifying the discovery completed;

                                                11               (b)         A specific description of the discovery that remains to be completed;

                                                12               (c)         The reasons why the deadline was not satisfied or the remaining discovery was

                                                13   not completed within the time limits set by the discovery plan; and

                                                14               (d)         A proposed scheduled for completing all discovery.

                                                15   ///

                                                16   ///

                                                17   ///

                                                18   ///

                                                19   ///

                                                20   ///

                                                21   ///

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   ///

                                                24   ///


                                                     20190107 SAO to Extend Discovery (2nd).doc [6943.151]
                                                                                                                                                     Page 4 of 5
                                                     Case 2:18-cv-00686-GMN-PAL Document 26 Filed 01/07/19 Page 5 of 5



                                                 1               This request for an extension is made in good faith, jointly by the parties hereto, to allow

                                                 2   the parties adequate time for discovery. This request is timely. Trial is not yet set in this matter

                                                 3   dispositive motions have not yet been filed. Accordingly, this extension will not delay this case.

                                                 4   Moreover, since this request is a joint request, neither party will be prejudiced. The extension

                                                 5   will allow the parties the necessary time to prosecute this case.

                                                 6               DATED this 7th day of January, 2019.

                                                 7

                                                 8   By:      /s/ Lyssa S. Anderson                                       By:      /s/ Jawann Bowie
                                                            LYSSA S. ANDERSON                                                   JAWANN BOWIE
                                                 9          (Nevada Bar No. 5781)                                               1143 S. Prairie
                                                            RYAN W. DANIELS                                                     Inglewood, CA, 90301
                                                10          (Nevada Bar No. 13094)
                                                            1980 Festival Plaza Dr.                                             Plaintiff in Proper Person
                                                11          Las Vegas, Nevada 89135

                                                12          Attorneys for Defendants
                                                            Sheriff Joseph Lombardo, Officer D.
                                                13          Coyne and Officer G. Anton

                                                14

                                                15   By:      /s/ Jason B. Patchett
                                                            JASON B. PATCHETT
                                                16          (Nevada Bar No. 13928)
                                                            500 S. Grand Central Pkwy.
                                                17          Las Vegas, NV 89155

                                                18          Attorney for Clark County

                                                19

                                                20               IT IS SO ORDERED:

                                                21

                                                22                                                           UNITED STATES MAGISTRATE JUDGE
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                                                             CASE NO.: 2:18-cv-00686-GMN-PAL
                           Suite 650




                                                23
                                                                                                             Dated: January 10, 2019
                                                24


                                                     20190107 SAO to Extend Discovery (2nd).doc [6943.151]
                                                                                                                                                             Page 5 of 5
